11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
In re Jimmy
Allan Speed
No.
11-05-00291-CR -- Appeal from Nolan County
 
On
July 29, 2005, the trial court signed an order denying Jimmy Allan Speed=s pro se motion to recuse Honorable
Glen Harrison from ruling on Speed=s
post-felony conviction writ of habeas corpus. 
Speed is attempting to appeal. 
The clerk=s record
filed in this court reflects that Judge Harrison voluntary recused himself in
an order signed on August 2, 2005.
The
July 29 order is not an appealable order. 
Moreover, any complaints regarding Judge Harrison=s
ability to hear the writ are moot.  Speed
has not responded to our letter of August 25, 2005, advising him that it
appeared this court did not have jurisdiction over this appeal and requesting
that he respond showing grounds for continuing his appeal.
The
appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
September 15,
2005
Do not
publish.  See TEX.R.APP.P.
47.2(b).
Panel consists of: Wright, J.,
and
McCall, J.[1]




[1]W. G. Arnot, III, Chief Justice,
retired effective July 31, 2005.  The
chief justice position is vacant.